

	

		II

		109th CONGRESS

		1st Session

		S. 1895

		IN THE SENATE OF THE UNITED STATES

		

			October 19, 2005

			Mr. Ensign (for himself,

			 Mr. Inhofe, and Mr. DeMint) introduced the following bill; which was

			 read twice and referred to the Committee

			 on Finance

		

		A BILL

		To return meaning to the Fifth Amendment by limiting the

		  power of eminent domain.

	

	

		1.Short titleThis Act may be cited as the Private

			 Property Rights Protection Act.

		2.FindingsCongress finds the following:

			(1)The founding

			 fathers held dear the fundamental rights associated with the ownership of

			 private property.

			(2)In 1788, James

			 Madison recognized the connection between freedom and property rights when he

			 wrote in Federalist No. 10 that the right to own property originates in free

			 thought and that it is the Government’s job to protect such rights.

			(3)In 1792, in an

			 essay entitled Property, James Madison wrote, where an

			 excess of power prevails, property of no sort is duly respected. No man is safe

			 in his opinions, his person, his faculties, or his possessions..

			(4)In the

			 Property essay James Madison also wrote, Government is

			 instituted to protect property of every sort. . . . This being the end of

			 government, that alone is a just government, which impartially secures to every

			 man, whatever is his own..

			(5)In 1775, the

			 Virginia patriot Arthur Lee wrote, The right of property is the guardian

			 of every other right, and to deprive a people of this, is in fact to deprive

			 them of their liberty..

			(6)In 1783, Benjamin

			 Franklin wrote, All the property that is necessary to a Man, for the

			 Conservation of the Individual and the Propagation of the Species, is his

			 natural Right, which none can justly deprive him of..

			(7)In 1787, John

			 Adams wrote, The moment the idea is admitted into society that property

			 is not as sacred as the laws of God, and that there is not a force of law and

			 public justice to protect it, anarchy and tyranny commence..

			(8)In 1795 Supreme

			 Court Justice William Patterson wrote, in the case Vanhorne’s Lessee v.

			 Dorrance: From these passages it is evident; that the right of acquiring

			 . . . property, and having it protected, is one of the natural, inherent, and

			 unalienable rights of man. Men have a sense of property: Property is necessary

			 to their subsistence, and correspondent to their natural wants and desires; its

			 security was one of the objects, that induced them to unite in society. No man

			 would become a member of a community, in which he could not enjoy the fruits of

			 his honest labor and industry. The preservation of property then is a primary

			 object of the social compact, and . . . was made a fundamental

			 law..

			(9)In 1798, the

			 Supreme Court considered the case of Calder v. Bull, in which Justice Samuel

			 Chase recognized that government action which is contrary to the great

			 first principles of the social compact, cannot be considered a rightful

			 exercise of legislative authority which he explained with the following

			 example: . . . a law that takes property from A and gives it to B: It is

			 against all reason and justice, for a people to entrust a Legislature with such

			 powers . . . ..

			(10)On March 6,

			 1860, Abraham Lincoln stated that the institution of slavery is reprehensible

			 because it offends the right of man to keep the fruits of his own labor and

			 thus denies man the right to own property.

			(11)In a stark

			 departure from the honor and recognition given individual private property

			 rights under the United States Constitution, the United States Supreme Court in

			 the case of Kelo v. City of New London, issued a decision on June 23, 2005, by

			 a 5 to 4 vote, that eminent domain may be used to seize property for the

			 purpose of private economic development.

			(12)Justice Sandra

			 Day O’Connor rightly stated in her dissenting opinion in Kelo, the

			 government now has license to transfer property from those with fewer resources

			 to those with more. The Founders cannot have intended this perverse

			 result..

			(13)Justice O'Connor

			 further wrote, any property may now be taken for the benefit of another

			 private party, but the fallout from this decision will not be random. The

			 beneficiaries are likely to be those citizens with disproportionate influence

			 and power in the political process, including large corporations and

			 development firms..

			(14)Justice O’Connor

			 also wrote about the effects of the Kelo ruling: To reason, as the Court

			 does, that the incidental public benefits resulting from the subsequent

			 ordinary use of private property render economic development takings for

			 public use is to wash out any distinction between private and public

			 use of property—and thereby effectively to delete the words for public

			 use from the Takings Clause of the Fifth Amendment..

			(15)Justice Clarence

			 Thomas wrote, I do not believe that this Court can eliminate liberties

			 expressly enumerated in the Constitution..

			(16)The City Council

			 of New London, Connecticut, created the New London Development Corporation

			 (NLDC) as a 501(c)(3) non-profit organization and authorized the

			 NLDC to purchase property or to acquire private property for economic

			 development purposes by exercising eminent domain in the City’s name.

			(17)NLDC’s actions,

			 which were the subject of the lawsuit in the Kelo case, were made possible by

			 numerous Federal grants and direct appropriations, including: $2,000,000 from

			 the Economic Development Administration in 2001, $750,000 from the Department

			 of Labor in 2000, $125,000 from the Fannie Mae Foundation in 2000, and an

			 earmark of $100,000 in the FY2001 VA–HUD appropriations Act (Public Law

			 106–988).

			(18)The Kelo

			 decision stands as a repudiation of the principle of the Fifth Amendment, as

			 embodied by the writings of James Madison, Benjamin Franklin, John Adams, and

			 Abraham Lincoln, and also as had previously been recognized by the Supreme

			 Court.

			(19)Congress has

			 encouraged the State and local governments’ practice of using eminent domain to

			 further economic development by using the Federal purse strings to incentivize

			 such practices through Federal grants and direct appropriations.

			(20)Congress has

			 also created extensive tax-based incentives to encourage State and local

			 governments to condemn private property for economic development

			 purposes.

			(21)In a joint

			 amicus brief, the National Association for the Advancement of Colored People

			 and the American Association of Retired Persons stated, The takings that

			 result [from the Court's decision in Kelo] will disproportionately affect and

			 harm the economically disadvantaged and, in particular, racial and ethnic

			 minorities and the elderly..

			(22)The Supreme

			 Court’s decision to expand eminent domain is also troubling for religious

			 institutions, as this ruling will disproportionately negatively impact these

			 institutions as they are often non-profit and almost universally tax-exempt. As

			 a result, the property owned by religious institutions is particularly

			 vulnerable to this type of taking, as the ruling of the court disfavors

			 non-profit, tax-exempt property owners in favor of for-profit, tax generating

			 businesses.

			(23)It is in the

			 best interest of the American people for Congress to prohibit Federal funding

			 and to restrict tax benefits from accruing to any person, party, or

			 governmental authority who would seek to acquire private property through

			 seizure by eminent domain for economic development purposes.

			(24)Congress can

			 restrict the use of Federal funds and the availability of Federal tax

			 incentives to discourage the activities of State and local governments.

			(25)It is the

			 responsibility and obligation of Congress to act to protect private property

			 rights and to further the protections afforded to private parties by the United

			 States Constitution under the Fifth Amendment and to prevent the unjust use of

			 the power of eminent domain.

			3.DefinitionsFor purposes of this Act:

			(1)Acquiring

			 partyThe term “acquiring party” means any person or party that

			 acquires a real property interest from a condemning authority, which took title

			 to such real property interest by the use of eminent domain or the threat of

			 the use of eminent domain, including any—

				(A)individual;

				(B)trust;

				(C)charity;

				(D)corporation;

				(E)partnership;

			 or

				(F)limited liability

			 company.

				(2)Blighted

			 propertyThe term blighted property includes

			 any—

				(A)property which

			 because of physical condition, use, or occupancy constitutes a public nuisance

			 or attractive nuisance;

				(B)dwelling which,

			 because it is dilapidated, unsanitary, unsafe, vermin-infested, or lacking in

			 the facilities and equipment required by the housing code of the municipality,

			 is unfit for human habitation;

				(C)structure which

			 is a fire hazard, or is otherwise dangerous to the safety of persons or

			 property;

				(D)structure the

			 utilities, plumbing, heating, sewer, or other utility services of which have

			 been disconnected, destroyed, moved, or rendered ineffective such that the

			 property is unfit for its intended use;

				(E)vacant or

			 unimproved lot or parcel of ground in a predominately built-up-neighborhood,

			 which by reason of neglect or lack of maintenance has become a place for

			 accumulation of trash and debris or a haven for rodents or other vermin;

				(F)property that has

			 tax delinquencies exceeding the fair market value of the property;

				(G)property with

			 code violations affecting health or safety that has not been substantially

			 rehabilitated within 1 year of the receipt of notice to rehabilitate from the

			 appropriate housing code enforcement agency; or

				(H)abandoned

			 property.

				(3)Condemning

			 authorityThe term “condemning authority” means any authority,

			 utility, or co-operative which exercises the power of eminent domain either

			 directly or by a delegation of power, including any—

				(A)State;

				(B)county;

				(C)municipality,

				(D)city;

				(E)town, whether

			 private or public;

				(F)corporation,

			 whether for profit or not for profit; and

				(G)district.

				(4)GovernmentFor

			 purposes of sections 6, 7, and 8, the term government—

				(A)means—

					(i)a

			 State, county, municipality, or other governmental entity created under the

			 authority of a State;

					(ii)any branch,

			 department, agency, instrumentality, or official of an entity listed in clause

			 (i); and

					(iii)any other

			 person acting under color of State law; and

					(B)includes the

			 United States, a branch, department, agency, instrumentality, or official of

			 the United States, and any other person acting under color of Federal

			 law.

				(5)Incidental

			 economic benefitThe term “incidental economic benefit”—

				(A)means the use of

			 any property for any project that is neither—

					(i)a

			 public use; or

					(ii)a

			 public purpose; and

					(B)includes projects

			 which rely on eminent domain to acquire property and which are done—

					(i)for

			 the purpose of enhancing or increasing the tax base of a condemning

			 authority;

					(ii)for the purpose

			 of creating jobs within the jurisdiction of a condemning authority; or

					(iii)in furtherance

			 of economic development.

					(6)Property

			 ownerThe term “property owner” means any person with a real

			 property interest, whether possessory or not, that is being taken under the

			 power of eminent domain.

			(7)Public

			 purposeThe term “public purpose”—

				(A)means the use of

			 property acquired by eminent domain that furthers a legitimate governmental

			 purpose to directly and substantially protect the health, safety, and welfare

			 of the public; and

				(B)includes—

					(i)condemnation of

			 any severely blighted property;

					(ii)the development

			 of any property to provide public utilities, including—

						(I)electric;

						(II)gas;

						(III)phone;

						(IV)cable;

						(V)water service and

			 sewer; and

						(VI)wi-fi

			 networks;

						(iii)hydro-electric

			 projects and flood control measures;

					(iv)development of

			 waste, recycling, and waste treatment facilities; and

					(v)development of

			 any property to provide an essential public health or safety service such as a

			 privately operated prison or hospital.

					(8)Public

			 useThe term “public use”—

				(A)means any use of

			 property acquired by eminent domain that is—

					(i)used by a

			 governmental entity;

					(ii)owned, operated,

			 or maintained by a government entity and used by the public as a right-of-way;

			 or

					(iii)used by a

			 common carrier; and

					(B)includes—

					(i)right-of-ways;

					(ii)roadways;

					(iii)highways;

					(iv)interstates;

					(v)interchanges;

					(vi)bike

			 paths;

					(vii)waterways and

			 navigable waters;

					(viii)airports,

			 railroads, and other transportation needs; and

					(ix)public parks and

			 public buildings, including—

						(I)schools;

						(II)hospitals;

						(III)prisons;

						(IV)government

			 buildings; and

						(V)sports stadiums,

			 theaters, or other public entertainment venues provided that any takings for

			 these projects is limited solely to the real property necessary for—

							(aa)the

			 construction of such stadiums, theaters or venues; and

							(bb)parking

			 facilities and public transportation and access roads to and from such

			 stadiums, theaters or venues.

							(9)Real property

			 interestThe term “real property interest” means any—

				(A)fee title

			 interest;

				(B)lease

			 interest;

				(C)easement;

				(D)development

			 rights;

				(E)mineral

			 rights;

				(F)water

			 rights;

				(G)rights in real

			 property related to sky, air, or vision which affect the value of such real

			 property; or

				(H)future interest

			 in any of the real property interests or rights described in subparagraphs (A)

			 through (G).

				4.Denial of

			 Federal funds for takings not for the public use

			(a)Denial of

			 fundsA condemning authority or acquiring party that engages or

			 participates in a taking or condemnation of any real property interest not for

			 a public use or public purpose, without the consent of the owner of such real

			 property interest, under the power of eminent domain pursuant to the Fifth

			 Amendment of the United States Constitution, or under any relevant State

			 constitution, statute, or regulation, shall not be eligible to receive any

			 Federal funds, including any funds appropriated by Congress or otherwise

			 expended from the Federal treasury.

			(b)Certification

			 of eligibility to receive funds

				(1)In

			 generalAny entity applying for Federal funds shall certify to

			 the appropriate Federal agency, under penalty of perjury, that any funds it

			 receives will not be used to—

					(A)develop any real

			 property which is subject to or otherwise subsequently becomes subject to a

			 Fifth Amendment property protection statement;

					(B)further any

			 economic development associated with an exercise of eminent domain power which

			 is not in furtherance of a public use or public purpose; or

					(C)provide, further,

			 or enhance an incidental economic benefit.

					(2)Regulations

			 requiredThe Secretary of the Treasury shall promulgate rules and

			 regulations to establish the procedures and rules regarding the certification

			 required under paragraph (1), including—

					(A)certification

			 language; and

					(B)application

			 forms.

					(3)Notice to the

			 IRSEach Federal agency shall forward a copy of each

			 certification required under paragraph (1) that it receives to the Commissioner

			 of Internal Revenue.

				(4)Audits

					(A)AuthorityThe

			 Commissioner of Internal Revenue may conduct an audit of any condemning

			 authority or acquiring party that has made a certification under paragraph (1)

			 and may review such books, records, and materials as the Commissioner

			 determines appropriate.

					(B)Reimbursement

			 obligationIf after an audit of a condemning authority or

			 acquiring party, the Commissioner of Internal Revenue determines that the

			 condemning authority or acquiring party violated the terms of the certification

			 required under paragraph (1), the condemning authority or acquiring party shall

			 reimburse the Department of the Treasury for any funds—

						(i)received from any

			 Federal agency;

						(ii)expended by the

			 Secretary of the Treasury in conducting the audit; and

						(iii)together with

			 interest, compounded annually at a rate of 12 per centum, calculated from the

			 date of disbursement of such funds until the obligation has been repaid.

						(C)Audit of prior

			 periodsAn audit conducted under this paragraph—

						(i)shall not be

			 limited to the year in which a suspected violation of the terms of the

			 certification required under paragraph (1) occurs; and

						(ii)may extend back

			 to cover any year or years in the period beginning 10 years prior to the year

			 such audit commences.

						(D)AppealThe

			 United States Court of Federal Claims shall have original and exclusive

			 jurisdiction over any appeal by a condemning authority or acquiring party of

			 any reimbursement obligation imposed under subparagraph (B).

					5.Denial of tax

			 benefits for takings not for the public use

			(a)Fifth Amendment

			 property protection statement

				(1)In

			 generalUpon receipt of a notice from a condemning authority

			 which states the intent of the condemning authority to initiate an eminent

			 domain proceeding against a real property interest of a property owner, any

			 property owner who receives such notice may file a Fifth Amendment property

			 protection statement (in this section referred to as a PPS) with

			 the appropriate State or local agency responsible for recording deeds, liens,

			 or mortgages of real property in which the affected real property interest is

			 located, provided that the property owner files the PPS not later than 90 days

			 after the receipt of such notice.

				(2)Contents of

			 PPSEach PPS described in paragraph (1) shall state the basis on

			 which the property owner believes that a condemning authority has exceeded its

			 authority in exercising its eminent domain power to take or condemn the real

			 property interest of the property owner, including by using or intending to use

			 such taking or condemnation to create an incidental economic benefit.

				(3)Filing Copy of

			 PPS with the commissioner of internal revenueA property owner

			 may submit a copy of each PPS such property owner filed under paragraph (1) to

			 the Commissioner of Internal Revenue.

				(4)Voluntary

			 Release of PPS

					(A)In

			 generalA property owner, the personal representative of a

			 property owner, the estate of a deceased property owner, or any qualified heir

			 of a deceased property owner (as such term is defined in section 2032A(e) of

			 the Internal Revenue Code) may voluntarily file a document terminating a PPS

			 with the appropriate State or local agency responsible for recording, deeds,

			 liens, or mortgages of real property in which the affected real property

			 interest is located.

					(B)EffectThe

			 effect of filing a termination of PPS under subparagraph (A) shall be to void

			 such PPS.

					(5)Involuntary

			 release of PPS

					(A)In

			 generalA condemning authority may seek a judicial determination

			 of the validity of any timely filed PPS in any State court having jurisdiction

			 over takings or condemnation proceedings in the State in which the affected

			 real property interest is located.

					(B)Burden of

			 proofIn any case initiated under subparagraph (A), a condemning

			 authority shall bear the burden of proof in demonstrating that such taking or

			 condemnation is not inconsistent with section 6(a).

					(C)Final

			 orderUpon a final determination of any court described in

			 subparagraph (A) that such taking or condemnation does not violate section

			 6(a), the court may enter an order releasing the PPS.

					(6)Form of

			 PPSThe Secretary of the Treasury shall establish a uniform

			 format for all PPS and releases of PPS to be used by property owners.

				(b)Rules of

			 construction

				(1)In

			 generalA PPS is intended to enhance the property protections

			 afforded by the Fifth Amendment by permitting a property owner to take action

			 to discourage those takings which are not in furtherance of either a public use

			 or public purpose.

				(2)Effect of PPS

			 on compensation award to property ownerAny compensation awarded

			 for a taking pursuant to the Fifth Amendment shall be made without regard to

			 any PPS attaching to the property being taken.

				(3)Additional

			 effects of a PPSA PPS shall—

					(A)attach to the

			 real property interest which is described in the PPS; and

					(B)bind the current

			 owner and all future owners, including successor in interests, assigns, or

			 heirs, who at any time hold title to all or any portion of such real property

			 interest.

					(c)Tax effects of

			 PPSFor a period of 20 years beginning on the January 1st

			 immediately following the date of recording of any PPS, any acquiring party

			 which acquires any real property interest which is subject to a PPS shall be

			 prohibited from claiming any benefit, deduction, or tax credit related to any

			 activities conducted within the geographical boundaries comprising the

			 jurisdiction of the condemning authority under the Internal Revenue Code of

			 1986, including the following:

				(1)Section 27

			 (relating to taxes of foreign countries and possessions of the United States;

			 possession tax credit).

				(2)Section 38

			 (relating to general business credits).

				(3)Section 39

			 (relating to carryback and carryforward of unused credits).

				(4)Section 40

			 (relating to alcohol used as a fuel).

				(5)Section 41

			 (relating to credit for increasing research activities).

				(6)Section 42

			 (relating to low-income housing credit).

				(7)Section 45

			 (relating to electricity produced from certain renewable resources).

				(8)Section 45A

			 (relating to Indian employment credit).

				(9)Section 45B

			 (relating to credit for portion of employer social security taxes paid with

			 respect to employee cash tips).

				(10)Section 45C

			 (relating to clinical testing expenses for certain drugs for rare diseases or

			 conditions).

				(11)Section 45D

			 (relating to new markets tax credit).

				(12)Section 45E

			 (relating to small employer pension plan startup costs).

				(13)Section 45F

			 (relating to employer-provided child care credit).

				(14)Section 47

			 (relating to rehabilitation credit).

				(15)Section 103

			 (relating to interest on State and local bonds).

				(16)Section 162

			 (relating to trade or business expenses).

				(17)Section 163

			 (relating to interest).

				(18)Section 164

			 (relating to taxes).

				(19)Sections 165 and

			 166 (relating to ordinary losses)

				(20)Section 167

			 (relating to depreciation).

				(21)Section 169

			 (relating to amortization of pollution control facilities).

				(22)Section 172

			 (relating to net operating loss deduction).

				(23)Section 174

			 (relating to research and experimental expenditures).

				(24)Section 175

			 (relating to soil and water conservation expenditures).

				(25)Section 178

			 (relating to authorization of cost of acquiring a lease).

				(26)Section 179

			 (relating to election to expense certain depreciable business assets).

				(27)Sections 48(g)

			 and 170(h) (relating to Federal Historic Preservation Tax Incentives).

				(28)Section 198

			 (relating to Brownfields Tax Incentives).

				(29)Sections 1201

			 through 1298 (relating to capital losses).

				(30)Section 1400F

			 (relating to Renewal Communities).

				(31)Sections 1391

			 through 1398 (relating to Empowerment Zones and Enterprise Communities Tax

			 Incentives).

				6.Protection of

			 Personal Property Rights

			(a)General

			 ruleNo government shall engage or participate in a taking or

			 condemnation of any private real property interest under the power of eminent

			 domain for any purpose unless such taking or condemnation is either a public

			 purpose or a public use.

			(b)Scope of

			 applicationThis section applies in any case in which the

			 exercise of eminent domain—

				(1)is by the Federal

			 Government;

				(2)is related to a

			 program or activity that receives Federal financial assistance; or

				(3)would affect,

			 commerce with foreign nations, among the several States, or with Indian

			 tribes.

				7.Judicial

			 relief

			(a)Cause of

			 action

				(1)In

			 generalA person may assert a violation of this Act as a claim or

			 defense in a judicial proceeding and obtain appropriate relief against a

			 government.

				(2)StandingStanding

			 to assert a claim or defense under paragraph (1) shall be governed by the

			 general rules of standing under article III of the Constitution.

				(b)JurisdictionAny

			 pending action under which a government exercises its authority of eminent

			 domain shall not operate as a limit on a court from hearing any claim for

			 relief under this Act.

			(c)Burden of

			 persuasionIf a plaintiff produces prima facie evidence to

			 support a claim alleging a violation of the Fifth Amendment takings clause or a

			 violation of section 6, the government shall bear the burden of persuasion on

			 any element of such claim.

			(d)Full faith and

			 creditAdjudication of a claim of a violation of this Act in a

			 non-Federal forum shall not be entitled to full faith and credit in a Federal

			 court unless the claimant had a full and fair adjudication of that claim in the

			 non-Federal forum.

			(e)Attorneys’

			 feesSection 722(b) of the Revised Statutes (42 U.S.C. 1988(b))

			 is amended by inserting the Private Property Rights Protection

			 Act, after the Religious Land Use and Institutionalized Persons

			 Act of 2000 (42 U.S.C. 2000cc et seq.),.

			(f)Authority of

			 United States to enforce this Act

				(1)In

			 generalThe United States may bring an action for injunctive or

			 declaratory relief to enforce compliance with this Act.

				(2)LimitationNothing

			 in this subsection shall be construed to deny, impair, or otherwise affect any

			 right or authority of the Attorney General, the United States, or any agency,

			 officer, or employee of the United States, acting under any law other than this

			 subsection, to institute or intervene in any proceeding.

				8.Rules of

			 construction

			(a)Broad

			 constructionThis Act shall be construed in favor of a broad

			 protection of personal property rights, to the maximum extent permitted by the

			 terms of this Act and the Constitution.

			(b)No preemption

			 or repealNothing in this Act shall be construed to preempt State

			 law, or repeal Federal law, that is equally as protective of personal property

			 rights as, or more protective of personal property rights than, this

			 Act.

			(c)SeverabilityIf

			 any provision of this Act or of an amendment made by this Act, or any

			 application of such provision to any person or circumstance, is held to be

			 unconstitutional, the remainder of this Act, the amendments made by this Act,

			 and the application of the provision to any other person or circumstance shall

			 not be affected.

			

